Fourth Court of Appeals
                                San Antonio, Texas
                                    November 13, 2018

                                   No. 04-17-00316-CV

                             LAREDO JET CENTER, LLC,
                                     Appellant

                                             v.

                                   CITY OF LAREDO,
                                        Appellee

                 From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2016CVF003042D3
                    Honorable Rebecca Ramirez Palomo, Judge Presiding

                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice

       Appellant has filed a Motion to Set Aside Order Denying En Banc Reconsideration as
Untimely. On our motion, we vacate our October 19, 2018 order on appellant’s motion for en
banc reconsideration. Appellant’s motion for en banc reconsideration is hereby DENIED.
Appellant’s Motion to Set Aside Order Denying En Banc Reconsideration as Untimely is
MOOT.
                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2018.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court